           Case 1:19-cv-00304-EMR Document 32 Filed 02/09/21 Page 1 of 1




       In the United States Court of Federal Claims


 MICHAEL WEINTHALER,

                  Plaintiff,
                                                          No. 19-cv-304 C
                       v.
                                                          Filed: February 9, 2021
 THE UNITED STATES,

                  Defendant.




                                   SCHEDULING ORDER

       On February 9, 2021, this Court held a telephonic joint status conference, during which the

Court established the following briefing schedule on consent of the parties:

       •       Plaintiff shall file his Motion for Summary Judgment by March 23, 2021;

       •       Defendant shall file its Response to Plaintiff’s Motion for Summary Judgment by
               April 23, 2021;

       •       Plaintiff shall file his Reply in support of his Motion for Summary Judgment by
               May 14, 2021; and

       •       Oral Argument on Plaintiff’s Motion for Summary Judgment is scheduled for June
               3, 2021, at 11:00 a.m. EST via teleconference. The Court will forward instructions
               regarding participation in the teleconference to the parties.


           IT IS SO ORDERED.


                                                              s/ Eleni M. Roumel
                                                              ELENI M. ROUMEL
                                                                  Chief Judge
